       CASE 0:17-cv-05009-JRT-KMM Doc. 472 Filed 10/23/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 MANAGEMENT REGISTRY, INC.,
                                                      No. 17-5009 (JRT/KMM)
                                 Plaintiff,

 v.

 A.W. COMPANIES, INC., ALLAN K.               MEMORANDUM OPINION AND ORDER
 BROWN, WENDY BROWN, AND MILAN                 DENYING DEFENDANTS’ MOTION TO
 BATINICH,                                     STAY ENFORCEMENT OF SANCTIONS

                               Defendants.


      Anna Koch, Nicholas N. Sperling, and V. John Ella, TREPANIER MACGILLIS
      BATTINA PA, 8000 Flour Exchange Building, 310 Fourth Avenue South,
      Minneapolis, MN 55415; James Michael Morris, MORRIS & MORRIS PSC,
      217 North Upper Street, Lexington, KY 40507, for plaintiff.

      Donald M. Lewis, Joel D. O’Malley, and Katie M. Connolly, NILAN JOHNSON
      LEWIS PA, 250 Marquette Avenue South, Suite 800, Minneapolis, MN
      55401, for defendants.


      Defendants A.W. Companies, Inc., Allan Brown, Wendy Brown, and Milan Batinich

(collectively, “Defendants”) moved the Court to clarify that its Sanctions Order issued

August 27, 2020 is not a final decision and, in the alternative, requested that the Court

stay enforcement of the sanctions award. Plaintiff Management Registry, Inc. (“MRI”)

argues that the Sanctions Order is immediately enforceable through the Court’s inherent

authority to manage this litigation. Because the Court finds the Sanctions Order is
       CASE 0:17-cv-05009-JRT-KMM Doc. 472 Filed 10/23/20 Page 2 of 7




immediately enforceable, although not immediately appealable, and Defendants have

not shown a stay of enforcement is warranted, the Court will deny Defendants’ Motion.


                                     BACKGROUND

      The facts and procedural history of this case are well known to the parties and have

been reviewed at length in prior orders by this Court and the Magistrate Judge. As such,

the Court only states the facts and procedural developments relevant here.

      On August 27, 2020, the Court issued an Amended Order adopting the Report and

Recommendation of the Magistrate Judge and affirming discovery sanctions against

Defendants (the “Sanctions Order”). Mgmt. Registry, Inc. v. A.W. Cos., Inc., No 17-5009,

2020 WL 4915832, as amended (D. Minn. Aug. 27, 2020). Based on the Magistrate Judge’s

recommendation, the Court awarded MRI attorney’s fees and expenses in the amount of

$86,018.93 to be paid jointly and severally by Defendants and their former counsel,

Alexander Loftus, 1 pursuant to Federal Rule of Civil Procedure 37(b)(2)(A) and (C), for

Defendants’ unjustified non-compliance with discovery orders. Id. at *8–9; see also

Mgmt. Registry, Inc. v. A.W. Cos., Inc., No. 17-5009, 2020 WL 1910589, at *12–17, report

and recommendation adopted, 2020 WL 4915832 (D. Minn. Aug. 21, 2020). The Court

also awarded $25,000 in attorney fees and expenses to be paid by Mr. Loftus as sanctions

under 28 U.S.C. § 1927 based on the Magistrate Judge’s finding that Mr. Loftus vexatiously



1Mr. Loftus withdrew as counsel of record for Defendants on September 2, 2020 pursuant to
Local Rule 83.7. (Not. Withdrawal, Sept. 2, 2020, Docket No. 459.)
                                           -2-
        CASE 0:17-cv-05009-JRT-KMM Doc. 472 Filed 10/23/20 Page 3 of 7




multiplied the proceedings. Mgmt. Registry, Inc., 2020 WL 4915832, at *8–9; see also

Mgmt. Registry, Inc. 2020 WL 1910589, at *17–19, report and recommendation adopted,

2020 WL 4915832 (D. Minn. Aug. 21, 2020). Additionally, the Court ordered an adverse

jury instruction that Defendants failed to cooperate in discovery if the case goes to trial.

Mgmt. Registry, Inc., 2020 WL 4915832, at *8–9. Judgment was entered for the Sanctions

Order on August 28, 2020 (the “Sanctions Judgment”). (Docket No. 457.)

       On September 30, 2020, Defendants filed a Motion to Stay Sanctions, (Mot. Stay,

Sept. 30, 2020, Docket No. 464), after the parties disagreed about whether the monetary

sanctions are immediately collectible, (see Defs.’ Mem. Supp. Mot. Stay at 2, Sept. 30,

2020, Docket No. 466.) Defendants ask the Court to either issue a clarifying notice that

the Sanctions Order is not a final judgment under Rule 54(b) or, pursuant to Rule 62(h),

stay the enforcement of paragraph two of the Sanctions Judgment which awards

attorney’s fees and expenses to MRI in the amount of $86,018.93. (Id.; see also Sanctions

Judgment ¶ 2.) MRI opposes Defendants’ Motion because it is untimely under Rule 59

and the Court has inherent authority to impose and allow enforcement of monetary

discovery sanctions during the pendency of the underlying proceedings. (Pl.’s Mem. Opp.

Mot. Stay at 1–2, Oct. 7, 2020, Docket No. 470.)


                                       DISCUSSION

       Defendants’ Motion conflates the question of whether the Sanctions Order is a

final decision such that it is immediately appealable, with the question of whether the

                                            -3-
       CASE 0:17-cv-05009-JRT-KMM Doc. 472 Filed 10/23/20 Page 4 of 7




Sanctions Order—including paragraph two of the Sanctions Judgment—is immediately

enforceable. These are two distinct issues, however, in the context of an order for

discovery sanctions. The Court will find that, although the Sanctions Order is not an

appealable final decision, it is nonetheless immediately enforceable by MRI. The Court

will further find that Defendants have not established that a stay of enforcement is

warranted.


      A.     Defendants’ Request for Clarifying Order on Finality

      The parties are actually in agreement—a rarity in this case—that an order for

discovery sanctions is not a final order under Rule 54(b). The Court likewise agrees. As

the Supreme Court explained in Cunningham v. Hamilton County, Ohio, Rule 37 sanctions

neither end litigation nor leave the court only to execute its judgment, and are therefore

not final decisions. 527 U.S. 198, 204 (1999). The Supreme Court further held that

sanctions orders are not appealable under the collateral order doctrine because appellate

review of sanctions orders cannot remain separate from the merits of a case. Id. at 205.

The Eighth Circuit has accordingly refused to hear interlocutory appeals of sanctions

orders. See Tenkku v. Normandy Bank, 218 F.3d 926, 927 (8th Cir. 2000). Even when, as

here, an attorney ordered to pay sanctions is no longer counsel of record, the Eighth

Circuit has declined to hear an interlocutory challenge to discovery sanctions. United

States v. Haynes, 793 F.3d 901, 902–03 (8th Cir. 2015).




                                           -4-
        CASE 0:17-cv-05009-JRT-KMM Doc. 472 Filed 10/23/20 Page 5 of 7




       The parties dispute, however, whether MRI can collect the sanctions award from

Defendants during the pendency of the case or must wait until a conclusion on the merits.

The Court has authority to manage litigation toward resolution on the merits, including

the entry and enforcement of discovery sanctions. Chambers v. NASCO, Inc., 501 U.S. 32,

43 (1991). The purpose of discovery sanctions is “to protect courts and opposing parties

from delaying or harassing tactics during the discovery process.” Cunningham, 527 U.S.

at 208. Permitting interlocutory appeal or delayed enforcement “would undermine trial

judges’ discretion to structure a sanction in the most effective manner.” Id. As such,

discovery sanctions may be enforced before resolution of a case on the merits.

       The Court entered judgment based on the Sanctions Order in this case to permit

MRI to enforce the monetary judgment, and the Court declines to modify the Sanctions

Order or issue a clarifying order. 2 Enforcement of discovery sanctions while a case is

ongoing is one way for the Court to effectively maintain decorum and ensure compliance

with discovery and other court orders. The Magistrate Judge has diligently dragged this

case toward resolution on the merits, and the Sanctions Order is an appropriate tool to

move the case forward without further delay. In sum, the monetary Sanctions Order is

immediately enforceable, even though it is not a final decision under Rule 54(b).



2 The Court notes that, if Defendant’s Motion is construed as a motion to alter the August 28
Judgment pursuant to Rule 59(e), it is untimely as the Plaintiff argues. It is not entirely clear to
the Court whether Defendants’ Motion is a motion to alter, as it is styled as a Motion to Stay.
Because the Court finds that the Sanctions Order is immediately enforceable, there is no need
for a change in the judgment and the timeliness issue is irrelevant.
                                                -5-
        CASE 0:17-cv-05009-JRT-KMM Doc. 472 Filed 10/23/20 Page 6 of 7




       B.     Defendants’ Motion to Stay

       Defendants’ Motion to Stay enforcement of sanctions pursuant to Rule 62(h) is

procedurally inapplicable because the Sanctions Order is not a final judgment under Rule

54(b), as explained above.      However, the Court will consider whether it should

nonetheless exercise its inherent authority to stay enforcement of the monetary

sanctions. “[T]he power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254

(1936); see also Chambers, 501 U.S. at 43. Deciding whether to stay proceedings “calls

for the exercise of judgment, which must weigh competing interests and maintain an even

balance.” Landis, 299 U.S. at 254–55.

       Considering the competing interests, the Court finds that Defendants have not

established that a stay of enforcement is warranted. Defendants assert that they cannot

afford to both pay the sanctions order and continue litigation. As the Court has previously

noted, it is sympathetic to the litigant’s financial position. However, the Court declines

to stay collection of the sanctions. Defendants’ own misconduct has greatly increased

the cost of litigation for MRI and for their own defense. Defendants were repeatedly

warned that their delay and misconduct could result in sanctions, up to and including

dismissal.   The purpose of discovery sanctions is to deter dilatory and prejudicial

misconduct. Cunningham, 527 U.S. at 208. The Court will not permit Defendants to now


                                            -6-
       CASE 0:17-cv-05009-JRT-KMM Doc. 472 Filed 10/23/20 Page 7 of 7




evade the consequences of their misconduct because that very delay has made it

impractical for them to pay the resulting foreseeable sanctions. Accordingly, the Court

denies Defendants’ Motion to Stay enforcement of the Sanctions Order.


                                       ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendants‘ Motion to Stay [Docket No. 464] is DENIED.



DATED: October 23, 2020                         ______                    ______
at Minneapolis, Minnesota.                             JOHN R. TUNHEIM
                                                           Chief Judge
                                                   United States District Court




                                          -7-
